


Exhibit 10.58

 

[g10222kii001.jpg]

 

HD SUPPLY HOLDINGS, INC.

PERFORMANCE AWARD AGREEMENT

 

This PERFORMANCE AWARD AGREEMENT (this “Agreement”), effective          (the
“Grant Date”), is between HD Supply Holdings, Inc., a Delaware corporation (the
“Company”), and                    (the “Executive”).  Capitalized terms used
herein without definition shall have the meanings set forth in the HD Supply
Holdings, Inc. Omnibus Incentive Plan (the “Plan”).

 

In recognition of the value of Executive’s continued service as a key employee,
Company grants to Executive the following Performance Award of Restricted Stock
Units of up to the Maximum Performance Award, which may be earned in accordance
with the performance vesting and other terms and conditions described below.

 

Section 1.              Grant of Performance Award. Company hereby evidences and
confirms its grant to Executive, effective on the Grant Date, of a Target
Performance Award of             Restricted Stock Units (the “Performance
Award”). This Agreement is entered into pursuant to, and the Restricted Stock
Units granted hereunder is subject to, the terms and conditions of the Plan,
which are incorporated herein by reference. If there is any inconsistency
between any express provision of this Agreement and any express provision of the
Plan, the express provisions of the Plan shall govern.

 

Section 2.              Performance Vesting. Subject to Sections 3 and 4, the
Performance Award will be earned and will vest at the end of the Performance
Cycle based on achievement of the following performance targets.

 

(a)           Cumulative Adjusted Earnings Per Share: Fifty percent (50%) of the
Performance Award may be earned and will vest upon achievement of the Cumulative
Adjusted Earnings Per Share performance goals for the Performance Cycle, in
accordance with the following schedule.

 

Cumulative Adjusted 
Earnings Per Share

 

($)

 

Percentage of One-Half of 
Target Performance Award Earned

 

Below Threshold:

 

Below $

 

0

%

Threshold:

 

$

 

50

%

Target:

 

$

 

100

%

Maximum:

 

$ or above

 

200

%

 

(b)           Cumulative Free Cash Flow. Fifty percent (50%) of the Performance
Award may be earned upon achievement of the Cumulative Free Cash Flow
performance goals for the Performance Cycle, in accordance with the following
schedule.

 

Cumulative
Free Cash Flow

 

($)

 

Percentage of One-Half of Target
Performance Award Earned

 

Below Threshold:

 

Below $

 

0

%

Threshold:

 

$

 

50

%

Target:

 

$

 

100

%

Maximum:

 

$ or above

 

200

%

 

1

--------------------------------------------------------------------------------


 

(c)           Vesting. The Committee will certify Cumulative Adjusted Earnings
Per Share and Cumulative Free Cash Flow and vest any earned Restricted Stock
Units as soon as administratively practical following the end of the Performance
Cycle. The percentage of the Performance Award earned between Threshold and
Target and Target and Maximum is based on interpolation.

 

(d)           Delivery of Shares.  Any outstanding Restricted Stock Units will
be settled at the end of the Performance Cycle by delivery to Executive of an
equivalent number of whole Shares of Company’s Common Stock that are earned and
vested in accordance with Section 2(a) and Section 2(b). Earned Shares will be
delivered to Executive as soon as administratively practicable after the end of
the Performance Cycle, but in no event later than two and one-half months after
the later of (i) the calendar year in which such Restricted Stock Units vest and
(ii) Company’s fiscal year in which such Restricted Stock Units vest.  Company
may deliver earned Shares in certificated form through electronic delivery or by
using a book entry account with Company’s transfer agent. Upon delivery of
earned Shares, Executive’s rights in respect of such Restricted Stock Units
shall be extinguished. In the event that any fractional Restricted Stock Unit
becomes earned and vested, such fractional Restricted Stock Unit shall be
forfeited and cancelled; no fractional Shares shall be issued.

 

(e)           Adjustment for Dividends.  In the event that Company pays a cash
dividend on Shares of Common Stock following the Grant Date and prior to the
delivery of earned Shares in accordance with Section 2(d), the number of Target
Performance Award will be increased by the number of Restricted Stock Units
determined by dividing (x) the aggregate amount of the dividend that would be
payable if each Target Restricted Stock Unit (as previously adjusted in
accordance with this section 2(e)) were a Share of Common Stock issued and
outstanding and entitled to dividends on the dividend payment date, by (y) the
closing stock price of the Common Stock on the dividend payment date.  Such
additional Restricted Stock Units shall become earned and vested in accordance
with Section 2(a), shall be subject to forfeiture in accordance with Section 3
and 4, and shall otherwise be subject to the terms and conditions of this
Agreement.

 

(f)            Other Adjustments. The Committee may make such adjustments to the
Performance Awards as contemplated by Article IX of the Plan, as the Committee
deems appropriate.

 

(g)           Withholding. The award, vesting, or lapse of restrictions with
respect to the Performance Award and/or delivery of earned Shares may give rise
to “wages” subject to federal, state or local tax withholding. No later than the
date applicable wage income in connection with the award, vesting or lapse
restrictions or delivery of Shares with respect to the Performance Award is
first includable in Executive’s gross income for federal income tax purposes,
full payment in United States dollars in cash, or cash equivalents satisfactory
to the Committee, shall be made to Company through a nondiscretionary
broker-assisted sale procedure (sell-to-cover) in which that number of Shares
sufficient to satisfy any withholding tax or other similar taxes, charges or
fees associated with the award, vesting or lapse restrictions with respect to
the Performance Award, are sold on the open market and the proceeds remitted to
Company. Notwithstanding the foregoing, effective at such time as the Committee
approves a Share withholding procedure established with the third-party stock
plan administrator, payment of withholding tax obligations shall be satisfied
through a nondiscretionary net settlement in which the third-party stock plan
administrator withholds that number of earned Shares sufficient to satisfy the
withholding tax obligations and surrenders said Shares to Company. In no event
shall the Fair Market Value of the Shares withheld to satisfy applicable
withholding taxes exceed the maximum amount of taxes required to be withheld. In
the event that the Company is obligated to withhold any amounts prior to the
date on which withholding may be effected through the sale or withholding of
Shares or if Company (or in the case of an Executive Officer, the Committee)
determines that the sale or withholding of Shares to satisfy withholding tax or
similar taxes, charges or fees would violate applicable law or Company policy,
and with approval of the Committee, Executive shall pay to Company in cash, or
such other payment method permitted by the Plan that would

 

2

--------------------------------------------------------------------------------


 

not violate applicable law or Company policy, the required withholding taxes or
other similar taxes, charges or fees associated with award, vesting or lapse of
restrictions with respect to the Restricted Stock Units. The Committee may
require Executive to furnish or execute such other documents as the Committee
shall reasonably deem necessary to comply with or satisfy the requirements of
the Securities Act, applicable state or non-U.S. securities laws or any other
law.

 

Section 3.              Employment Termination. Except as provided in Section 4,
if Executive’s employment with Company and its Subsidiaries terminates for any
reason before the end of the Performance Cycle, the Performance Award will be
forfeited and cancelled on the date of such termination.

 

Section 4.              Death, Disability or Retirement. If Executive’s
employment with Company and its Subsidiaries terminates during the Performance
Cycle due to death, Disability or Retirement, Executive will be entitled to a
prorated portion of the Performance Award earned in accordance with Section 2,
determined at the end of the Performance Cycle and based on the ratio of the
number of days Executive is employed during the Performance Cycle to the total
number of days in the Performance Cycle. Delivery of any earned Shares will be
made to Executive (or Executive’s estate) in accordance with Section 2(d).
Notwithstanding the foregoing, the Performance Award will be forfeited on the
earlier of (a) the date of Executive’s discharge for Cause during the
Performance Cycle, or (b) if Executive breaches Section 8, as of the date of
such violation.

 

Section 5.              Change in Control. In the event of a Change in Control,
the treatment of any unvested portion of the Performance Award shall be governed
by Article XIV of the Plan.

 

Section 6.              Transferability. The Performance Award may not be sold,
pledged, assigned, hypothecated, transferred or disposed of in any manner,
whether by the operation of law or otherwise. Any attempted transfer of the
Performance Award prohibited by this Section 6 will be null and void.

 

Section 7.              Securities Law Compliance. Notwithstanding any other
provision of this Agreement, Executive may not sell the Shares acquired upon
vesting of the Performance Award unless such Shares are registered under the
Securities Act of 1933, as amended (the “Securities Act”), or, if such Shares
are not then so registered, such sale would be exempt from the registration
requirements of the Securities Act.  The sale of such Shares must also comply
with other applicable laws and regulations governing the Common Stock, and
Executive may not sell the Shares if Company determines that such sale would not
be in material compliance with such laws and regulations.

 

Section 8.              Non-Competition/Non-Solicitation; Confidential
Information. In consideration of the grant of the Performance Award, Executive
agrees to the restrictive covenants set forth in this Section 8.

 

(a)           Non-Competition/Non-Solicitation.  In consideration of the receipt
of the Performance Award granted pursuant to this Agreement, the receipt and
sufficiency of which Executive hereby acknowledges, Executive agrees that while
he or she is employed by Company or any of its Subsidiaries (collectively, the
“Company Group”) and for a period of one (1) year after the effective date of
termination of his or her employment with Company Group for any reason, he or
she will not:

 

(i)            Either directly or indirectly, engage in any business or
enterprise (whether as owner, partner, officer, director, employee, independent
contractor, consultant, investor, lender or otherwise, except as the holder of
not more than one percent (1%) of the outstanding stock of a publicly-held
company) that competes anywhere in any geographic area where Company does
business, including but not limited to the United States and Canada and their
respective states,

 

3

--------------------------------------------------------------------------------


 

territories or provinces (collectively, the “Territory”) with the business of
Company Group as then engaged in or any prospective business which Company is
actively developing or implementing by any member of Company Group or any of
their respective Affiliates;

 

(ii)           Either alone or in association with others, directly or
indirectly, (x) solicit, or permit any organization directly or indirectly
controlled by Executive to solicit, any employee of Company Group to leave the
employ of Company Group, or (y) solicit for employment or engage as an
independent contractor, or permit any organization directly or indirectly
controlled by Executive to solicit for employment or engage as an independent
contractor, any person who was employed by Company Group at any time during the
term of Executive’s employment with Company Group and whose employment with
Company Group has been terminated for a period less than six months; or

 

(iii)          Either alone or in association with others, directly or
indirectly, solicit or otherwise attempt to establish for himself or herself or
any other person, firm or entity, anywhere in the Territory any business
relationship of a nature that is competitive with the business or relationship
of any member of Company Group with any person, firm or corporation which was
a customer, client, vendor, supplier or distributor (or an actively sought
prospective customer, client, vendor, supplier or distributor) of any member of
Company Group and with whom Executive had direct or indirect contact or
knowledge, either personally or as a result of Executive’s supervision of any
Company Group employee, or encourage, induce, attempt to induce, solicit or
attempt to solicit any such person or entity to terminate his or her
relationship with Company.  For purposes of this Section 5(a)(iii), Company
Group’s business or relationship with a customer, client, vendor, supplier or
distributor (or actively sought prospective business or relationship) shall have
existed: (x) at any time during Executive’s period of employment with Company
Group (in the case of any activity during such period of employment); or
(y) during the twelve-month period preceding the effective date of Executive’s
termination of employment with Company Group (in the case of any activity after
such termination of employment).

 

(b)           Confidential Information.  The Executive agrees not to disclose
any confidential or proprietary information, trade secrets, customer lists,
drawings, designs, information regarding product development, marketing plans,
sales plans, manufacturing plans, management organization information, operating
policies or manuals, business plans, financial records, packaging design or
other financial, commercial, business or technical information relating to any
member of Company Group or any of their respective Affiliates, including,
without limitation, any such information or materials that any member of Company
Group or any of their respective Affiliates receives belonging to suppliers,
customers or others who do business with any member of Company Group or any of
their respective Affiliates (collectively, “Confidential Information”), to any
third person unless such Confidential Information has been previously disclosed
to the public or is in the public domain (other than by reason of Executive’s
breach of this Section 8). Nothing in this Agreement is intended to prohibit
Executive from reporting possible violations of federal law to any governmental
agency or entity, or from making other disclosures that are protected under the
whistleblower provisions of federal law. Executive does not need Company’s prior
authorization to make any such reports or disclosures and is not required to
notify Company that such reports or disclosures have been made. Executive
acknowledges that Company has informed Executive, in accordance with 18 U.S.C. §
1833(b), that Executive may not be held criminally or civilly liable under any
federal or state trade secret law for the disclosure of a trade secret where the
disclosure (a) is made (1) in confidence to a federal, state, or local
government official, either directly or indirectly, or to an attorney; and
(2) solely for the purpose of reporting or investigating a suspected violation
of law; or (b) is made in a complaint or other document filed in a lawsuit or
other proceeding, if such filing is made under seal.

 

4

--------------------------------------------------------------------------------


 

(c)           Reasonable Protection.  Company and Executive agree that, during
the period of Executive’s employment with Company Group, (i) Executive will have
a prominent role in the management of the business, and the development of the
goodwill, of Company Group, and will obtain Confidential Information that could
be used to compete unfairly against members of Company Group and their
respective Affiliates and (ii) the covenants and restrictions contained in this
Section 8 are necessary for the protection of the business and goodwill of
Company Group and Executive considers them to be reasonable for such purpose.

 

(d)           Injunctive Relief.  The Executive agrees that any breach of the
covenants contained in this Section 8 is likely to cause Company Group
substantial and irrevocable damage which is difficult to measure and, in the
event of any such breach or threatened breach, that Company, in addition to such
other remedies which may be available, shall have the right to (i) effect the
forfeiture of any unvested Shares of Restricted Stock Units held by Executive
and/or (ii) obtain an injunction from a court restraining such a breach or
threatened breach and the right to specific performance of the provisions of
this Section 78 and hereby waives the adequacy of a remedy at law as a defense
to such relief.

 

(e)           Blue Pencil.  The Executive agrees that in the event that any
court of competent jurisdiction shall finally hold that any provision of this
Section 78 is void or constitutes an unreasonable restriction against Executive,
the provisions of this Section 8 shall not be rendered void but shall apply to
such extent as such court may determine constitutes a reasonable restriction
under the circumstances.

 

(f)            The provisions of this Section 8 shall survive in accordance with
its terms the vesting or termination of the Performance Award.

 

Section 9.              Miscellaneous.

 

(a)           Acknowledgement and Acceptance. Within thirty (30) days of the
Grant Date, Executive must accept the terms and conditions of this Performance
Award grant, as outlined in the Plan and this Agreement, by executing and
delivering a signed copy of this Agreement to Company or by electronic
acceptance pursuant to the online acceptance procedure established by Company.
Otherwise, Company may, at its discretion, rescind the Agreement in its entirety
and forfeit and cancel the Performance Award granted hereunder.

 

(b)           No Guarantee of Employment.  Nothing in the Plan or this Agreement
shall interfere with or limit in any way the right of Company to terminate
Executive’s employment at any time, or confer upon any Executive any right to
continue in the employ or retention of Company.

 

(c)           No Rights as Stockholder; No Voting Rights. Executive shall have
no rights as a stockholder of Company with respect to any Shares covered by the
Performance Award prior to the issuance of such Shares.

 

(d)           Rights Unsecured. Executive shall have only Company’s unfunded,
unsecured promise to pay pursuant to the Performance Award terms. Executive’s
rights shall be that of an unsecured general creditor of the Company, and
Executive shall not have any security interest in any Company assets.

 

(e)           Interpretation.  The Committee shall have full power and
discretion to construe and interpret the Plan (and any rules and regulations
issued thereunder) and this Agreement. Any determination or interpretation by
the Committee under or pursuant to the Plan or this Agreement shall be final and
binding and conclusive on all persons affected hereby.

 

5

--------------------------------------------------------------------------------


 

(f)            Clawback. The Performance Award granted hereunder and Shares
delivered in accordance with Section 2(d) shall be subject to such generally
applicable policies as to forfeiture and recoupment (including, without
limitation, upon the occurrence of material financial or accounting errors,
financial, violation of the noncompetition, nonsolicitation or and
confidentiality provisions of this Agreement, or other misconduct) as may be
adopted by the Committee or the Board from time to time, and is otherwise
subject to forfeiture or disgorgement of profits as provided by law or by the
Plan.

 

(g)           Consent to Electronic Delivery.  By entering into this Agreement
and accepting the Performance Award evidenced hereby, Executive hereby consents
to the delivery of information (including, without limitation, information
required to be delivered to Executive pursuant to applicable securities laws)
regarding Company, the Plan, this Agreement and the Performance Award via
Company web site or other electronic delivery.

 

(h)           Tax Matters. To the extent applicable, this Agreement shall be
construed and interpreted to comply with or be exempt from Section 409A of the
Internal Revenue Code of 1986, as amended, and if necessary, any provision shall
be held null and void to the extent such provision (or part thereof) fails to
comply with or be exempt from Section 409A. Each payment of compensation under
this Agreement shall be treated as a separate payment of compensation for
Section 409A purposes, including for purposes of applying the exclusion from
Section 409A for certain short-term deferral amounts. It is intended that
amounts payable pursuant to this Agreement shall be excluded from the
requirements of Section 409A as short-term deferral amounts to the maximum
possible extent. To the extent a payment is not a short-term deferral, payment
may not be accelerated. Company, however, makes no representations or warranties
as to whether the terms of this Agreement complies with or is exempt from
Section 409A and Executive acknowledges and agrees that Executive is responsible
for all taxes imposed on Executive as a result of this Agreement, including any
taxes imposed under Section 409A.

 

(i)            Binding Effect; Benefits.  This Agreement shall be binding upon
and inure to the benefit of the parties to this Agreement and their respective
successors and assigns. No provision of this Agreement, express or implied, is
intended or shall be construed to give any person other than the parties to this
Agreement or their respective successors or assigns any legal or equitable
right, remedy or claim under or in respect of any agreement or any provision
contained herein.

 

(j)            Amendment.  This Agreement may not be amended, modified or
supplemented orally, but only by a written instrument executed by Executive and
Company.

 

(k)           Governing Law and Venue.  To the extent not preempted by federal
law, this Agreement and the Performance Award shall be construed in accordance
with and governed by the laws of the State of Delaware regardless of the
application of rules of conflict of law that would apply the laws of any other
jurisdiction.  Any and all claims and disputes of any kind whatsoever arising
out of or relating to this Agreement or the Performance Award shall only be
brought in the Delaware Chancery Court.  Executive hereby waives any objection
which Executive may now have or may hereafter have to the foregoing choice of
venue and further irrevocably submits to the exclusive jurisdiction of the
Delaware Chancery Court in any such claim or dispute.  In the event that the
Delaware Chancery Court determines that it cannot or will not exercise subject
matter jurisdiction over such dispute, then the Superior Court of Cobb County,
State of Georgia, shall have exclusive jurisdiction and venue over any such
claim or dispute.

 

(l)            Waiver of Jury Trial.  Each party hereby waives, to the fullest
extent permitted by applicable law, any right he, she or it may have to a trial
by jury in respect of any suit, action or proceeding arising out of this
Agreement, the Performance Award, or any transaction contemplated hereby. Each
party (i) certifies that no representative, agent or attorney of any other party
has represented, expressly or

 

6

--------------------------------------------------------------------------------


 

otherwise, that such other party would not, in the event of litigation, seek to
enforce the foregoing waiver and (ii) acknowledges that he, she or it and the
other party hereto have been induced to enter into the Agreement by, among other
things, the mutual waivers and certifications in this Section 9(l).

 

(m)          Limitations of Actions. Executive may file a written claim with the
Committee if Executive believes he or she is being denied any benefit or right
under this Agreement or with respect to the Performance Award. Any claim must be
delivered to the Committee within forty-five (45) calendar days of the later of
the date of vesting of the Performance Award or the specific event giving rise
to the claim. The Committee will notify Executive of its decision in writing as
soon as administratively practicable. Claims not responded to by the Committee
in writing within one hundred twenty (120) calendar days of the date the written
claim is delivered to the Committee shall be deemed denied.  The Committee’s
decision is final and conclusive and binding on all Executive and other persons.
No lawsuit relating to the Agreement may be filed before a written claim is
filed with the Committee and is denied or deemed denied and any lawsuit must be
filed, in accordance with the venue provisions of Section 9(k), within one year
of such denial or deemed denial or be forever barred.

 

(n)           Section and Other Headings, etc.  The section and other headings
contained in this Agreement are for reference purposes only and shall not affect
the meaning or interpretation of this Agreement.

 

(o)           Counterparts.  This Agreement may be executed in any number of
counterparts, each of which shall be deemed to be an original and all of which
together shall constitute one and the same instrument.

 

Section 10.            Definitions.

 

(a)           “Cumulative Adjusted Earnings Per Share” means the sum of the
adjusted net income per diluted weighted-average common shares outstanding for
each fiscal year during the Performance Cycle.  Adjusted net income is defined
as net income (loss) less Income from discontinued operations, net of tax,
further adjusted for loss on extinguishment of debt and certain non-cash,
non-recurring, non-operational, or unusual items, net of tax.

 

(b)           “Cumulative Free Cash Flow” means the cumulative net cash provided
by (used in) operating activities, reduced by capital expenditures for the
Performance Cycle, as such terms are defined by U.S. GAAP.

 

(c)           “Performance Cycle” means Company’s three (3) consecutive fiscal
years commencing with the 2018 fiscal year beginning January 29, 2018 through
the end of the 2020 fiscal year on January 31, 2021.

 

(d)           “Target Performance Award” means that target number of Restricted
Stock Units awarded to Executive pursuant to Section 1 of this Agreement and
which may be earned in accordance with Section 2.

 

(e)           “Maximum Performance Award” means that maximum number of
Restricted Stock Units awarded to Executive pursuant to Section 1 of this
Agreement and which may be earned in accordance with Section 2, representing
200% of the Target Performance Award.

 

7

--------------------------------------------------------------------------------


 

(f)            “Retirement” means voluntary termination of employment with
Company and its Subsidiaries on or after Executive’s attainment of age sixty-two
(62) and having completed at least five (5) years of continuous service with
Company and its Subsidiaries.

 

IN WITNESS WHEREOF, Company and Executive have executed this Agreement as of the
date indicated below.

 

 

HD SUPPLY HOLDINGS, INC.

 

 

 

By:

 /s/ Anna Stevens

 

 

Anna Stevens

 

 

Vice President, Chief People Officer

 

 

 

Date Signed:

 

 

 

 

EXECUTIVE

 

 

 

[by electronic acceptance]

 

 

 

Name:

 

 

 

 

Date Signed:

 

 

8

--------------------------------------------------------------------------------
